          Case 1:20-cv-01332-CL   Document 23     Filed 08/25/21    Page 1 of 1




                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                          AUG 25 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
FRANCIS STEFFAN HAYES,                           No. 20-35736

                 Plaintiff-Appellant,            D.C. No. 1:20-cv-01332-CL
                                                 District of Oregon,
 v.                                              Medford

STATE OF OREGON; KATE BROWN,                     ORDER
private capacity,

                 Defendants-Appellees.

Before:       CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      The full court has been advised of the petition for rehearing en banc and no

judge has requested a vote on whether to rehear the matter en banc. See Fed. R.

App. P. 35.

      Hayes’s petition for rehearing en banc (Docket Entry Nos. 16 and 17) is

denied.

      No further filings will be entertained in this closed case.
